EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In the last paragraph of claim 1,
wherein the drive control device is configured to perform driving while switching maximum displacement positions and minimum displacement positions of traveling waves with each other by converting the feedback control amount based on the position or speed into the phase differences of [[the quadrants]] the first quadrant and the second quadrant and switching [[the quadrants]] the first quadrant and the second quadrant.
In the last paragraph of claim 12, 
wherein the drive control device is configured to perform driving while switching maximum displacement positions and minimum displacement positions of traveling waves with each other by converting the feedback control amount based on the position or speed into the phase differences of [[the quadrants]] the first quadrant and the second quadrant and switching [[the quadrants]] the first quadrant and the second quadrant.
In the last paragraph of claim 13,
performing driving while switching maximum displacement positions and minimum displacement positions of traveling waves with each other by converting the feedback control amount based on the position or speed into the phase differences of [[the the first quadrant and the second quadrant and switching [[the quadrants]] the first quadrant and the second quadrant.
In line 2 of claim 11, 
	[[a]] the vibration type drive device according to claim 1;
Specification
The amendment for the specification disclosure and the abstract filed on 28 February 2022 are acceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type drive device comprising, inter alia, the drive control device is configured to perform driving while switching maximum displacement positions and minimum displacement positions of traveling waves with each other by converting the feedback control amount based on the position or speed into the phase differences of the first quadrant and the second quadrant and switching the first quadrant and the second quadrant.
Claims 2-9 and 11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive control device comprising, inter alia, the drive control device is configured to perform driving while 
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive control method comprising, inter alia, performing driving while switching maximum displacement positions and minimum displacement positions of traveling waves with each other by converting the feedback control amount based on the position or speed into the phase differences of the first quadrant and the second quadrant and switching the first quadrant and the second quadrant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837